PROMISSORY NOTE
 
US$70,000.00
June21,2011

 
FOR VALUE RECEIVED, the undersigned, Innolog Holdings Corporation, a Nevada
Corporation, and Innovative Logistics Techniques, Inc., a Virginia corporation
("Innolog"), with principal executive offices are located at 4000 Legato Road,
Suite 830, Fairfax, Virginia 22033, telephone number is (703) 766-1412, fax
number is (703) 766-1425 (together, the "Maker"), promises to pay to Galen
Capital Group, LLC, a Delaware limited liability company (the "Payee"), at such
place as the Payee may later designate in writing, in lawful money of the United
States, the principal sum of seventy thousand United States dollars ($70,000.00)
(the "Principal Amount" as further defined herein) in accordance with this
secured promissory note (the "Note") under the terms set forth herein.
 

 
1.
Principal Amount:

 
The Principal Amount is seventy thousand dollars ($70,000) (("Principal
Amount").
 

 
2.
Maturity Date/Pre-payment:

 
The maturity date ("Maturity Date") is July 20,2011. The Maker shall have the
right to prepay at any time and from time to time, in advance of the respective
Maturity Date, without premium or penalty (but the entire Fee shall be due and
payable), all or part of the then outstanding Principal Amount and other amounts
due and owing. Each payment shall be applied first to the principal balance due.
The Maturity Date for any Draw and the term of this Note may be extended with
the approval of all parties.
 

 
3.
Rate of Interest/Fee:

 
Maker shall pay to Payee a flat fee ("Fee") often percent (10%) of the Principal
Amount, due and payable on the Maturity Date, which Fee shall be deemed earned
at the time of the initial funding of the loan.
 

 
4.
Additional Compensation:

 
Maker shall issue to Payee or Payee's designee a number of Warrants, equal to a
ratio of 1:2 of the Principal Amount warrants convertible into common stock of
Maker at an exercise price of $0.075 for five years from the date hereof (i.e.,
50,000 warrants for a loan of $100,000).
 

 
5.
Late Fee/ Automatic Extension:

 
If the total obligation is not paid on or before the Maturity Date, a late fee
("Late Fee") of ten percent ( 10%) of the amount outstanding hereunder shall be
due and owing, in which case, Maker shall have an additional ten ( 10) business
days in which to pay the total amount owed (Principal Amount, Fee, Late Fee and
any collection costs). If the Note and all amounts, fees and costs due hereunder
are not paid within such additional 10 business day period, an additional ten
percent (1 0%) on the total amount due and owing shall become due and payable
whether or not Payee shall have commenced any enforcement action, including,
without limitation, the filing of the Confession of Judgment. Thereafter, in
addition to the Default Interest, additional late fees shall accrue at the rate
of ten percent (l0) of the amount then outstanding every 30 calendar days.

 
- 1 -

--------------------------------------------------------------------------------

 
 

 
6.
Security Interest

 
This note is an unsecured obligation of Maker.
 

 
7.
Events of Default

 
The following shall constitute Events of Default hereunder:
 
(a)       If Maker defaults in the payment of any amount due on this Note or any
other obligation of Maker when due and payable and such default shall continue
for a period of five (5) business days; and
 
(b)       If Maker shall (i) make a general assignment for the benefit of
creditors, or (ii) apply for or consent to the appointment of a receiver,
trustee or liquidator for itself or all or a substantial part of its assets, or
(iii) be adjudicated a bankrupt or insolvent, or (iv) file a voluntary petition
in bankruptcy or file a petition or an answer seeking reorganization or an
arrangement with creditors or seeking to take advantage of any other law
(whether Federal or state) relating to relief of debtors, or admit (by answer,
by default or otherwise) the material allegations of a petition filed against it
in any bankruptcy, reorganization, insolvency or other proceeding (whether
Federal or state) relating to relief of debtors, or (v) suffer or permit to
continue unstayed and in effect for sixty (60) consecutive days any judgment,
decree or order entered by a court of competent jurisdiction, that approves an
involuntary petition seeking reorganization of Maker, or appoints, pursuant to
such a petition, a receiver, trustee or liquidator for it or all or a
substantial part of its assets.
 

 
8.
Remedies

 
(a)       Upon the happening of an Event of Default, Payee may, in Payee's sole
and absolute discretion and without notice or demand to Maker, declare the
entire amount of principal and interest thereon remaining outstanding hereunder
immediately due and payable, whereupon, the same shall forthwith become and be
due and payable without any presentment, demand or notice of any kind, all of
which are expressly waived by Maker.
 
(b)       If an Event of Default shall occur, the Maker shall pay the Payee, on
demand by the Payee, all reasonable costs and expenses incurred by the Payee in
connection with the collection and enforcement of this Note, including
reasonable attorney's fees.
 
(c)       Upon an event of default, all amounts outstanding shall bear interest
at the default interest rate of twenty eight percent 28% per annum until paid in
full.
 

 
9.
Miscellaneous

 
(a)       This Note shall be deemed to be made and entered into under the laws
of the Commonwealth of Virginia and for all purposes shall be construed and
enforced in accordance with the laws of the Commonwealth of Virginia, but not
with respect to the law of conflicts.
 
(b)       This Note shall be binding upon Maker and Maker's successors and
assigns and shall inure to the benefit of Payee and Payee's successors and
assigns; and each reference herein to Maker or to Payee shall, except where the
context shall otherwise require, be deemed to include its respective successors
and assigns. Notwithstanding the foregoing, Maker shall not have any right to
assign his obligations hereunder without Payee's prior written consent and Payee
may not assign its interests hereunder without Maker's prior written consent.
 
(c)       Any failure by Payee to exercise any right or remedy hereunder shall
not constitute a waiver of the right to exercise the same or any other right or
remedy at any subsequent time, and no single or partial exercise of any right or
remedy shall preclude other or further exercise of the same or any other right
or remedy.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(d)       None of the terms and provisions hereof may be waived, altered,
modified, or amended except by an agreement in writing signed by Maker and
Payee.

CONFESSION OF JUDGMENT
 
In the event Innolog Holdings Corporation or Innovative Logistics Techniques,
Inc. (together "Debtor") default(s) hereunder, Debtor authorizes any attorney
admitted to practice before any court of record in the United States to appear
on Debtor's behalf in any court having jurisdiction in one or more proceedings,
or before any clerk or other court official, and to CONFESS JUDGMENT AGAINST
DEBTOR, WITHOUT PRIOR NOTICE OR OPPORTUNITY FOR PRIOR HEARING, in your favor for
the unpaid balance due under this Agreement, including interest and all fees
specified herein, court costs, expenses and reasonable attorney's fees of up to
20 percent of the total amount then due under this Agreement, less credit for
payments made. Debtor waives the benefit of every law, ordinance, or rule of
court that gives Debtor any right or privilege of exemption, summons and other
process, that lawfully may be waived; all heirs and rights of appeal, homestead
rights, stay of execution or stay of supplementary proceedings, or other relief
from the enforcement or immediate enforcement of a judgment or related
proceedings on a judgment. The authority and power to appear for and enter
judgment against Debtor will not be exhausted by one or more exercises, or by
any imperfect exercise, and will not be extinguished by any judgment entered;
such authority and power may be exercised one or more times, from time to time,
in the same or different jurisdictions, as often as you deem necessary or
advisable.
 
IN WITNESS WHEREOF, Maker has caused this Promissory Note to be executed as of
the day and year first above written by its duly authorized an empowered officer
or representative.
 
Innolog Holdings Corporation
Richard Stewart, Executive Vice President

Innovative Logistics, Techniques, Inc.
Richard Stewart, Executive Vice President

 
- 3 -

--------------------------------------------------------------------------------

 